Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 2, 4, 5, 7-11, 13, 15-18, and 21-26 are pending.  Claims 15-18 stand withdrawn without traverse.
Claims 1, 2, 4, 5, 7-11, 13, and 21-26 are under current examination.

All rejections not reiterated have been withdrawn.  
As noted in the Advisory Action mailed on 10/08/2020, the double patenting rejection over US Patent Application No. 15/328,824 has been withdrawn in view of the terminal disclaimer filed 08/28/2020.  The double patenting rejection over US 10,885 573 has been withdrawn in view of the terminal disclaimer filed 11/17/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 7, 8, 10, 21-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. 


Dependent claims recite further functional limitations regarding the dispersibility of the powder, but do not add any further structural limitations to the claimed invention and are therefore considered to embrace patent ineligible subject matter for the same reasons as claims 1 and 2.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
On page 6, Applicant replicates claim 1 and asserts that none of the claim recitations would be found phosphatidylserine as it exists naturally.  Applicant cites MPEP 2106.04(c)(II)(C) as stating that if there is a change in at least one characteristic 

The examiner notes that in the remarks, Applicant has not specified any characteristics that are markedly different other than replicating the claim language as it appears in claim 1.  The differences between phosphatidylserine, the substance, as it is found in nature and the instant invention as claimed appear to be that the phosphatidylserine has been isolated from its natural source, the composition containing phosphatidylserine itself is in the form of a powder having at least 20% by weight of a phosphatidylserine, and that the powder has a particle size of 500 microns or less.  The claims read on powders composed entirely of phosphatidylserine or composed of partially purified phosphatidylserine, which are themselves products of nature.  The fact that the phosphatidylserine has been purified or partially purified from its natural source does not suffice to overcome the rejection under 35 USC 101.  The substance itself, phosphatidylserine, is naturally occurring.  Please refer to MPEP 2106.04(c)(I): “Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product 

Claim Rejections - 35 USC § 102/35 USC § 103

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cremer et al. (US 2006/0257490; publication date: 11/16/2006).

Cremer teaches an example composition containing the phospholipid Leci PS 20F from Degussa Food Ingredients GmbH and fructan in a weight ratio of 1:4, i.e. the phospholipid is present at 20% by weight of the composition.  The composition is a water dispersible granule (i.e. a powder, see para 0010-0016, which describe problems in the prior art with forming powder and 0017 which indicates that Cremer’s granules solve these problems).  The example composition has a particle size distribution such that at least 99% of the particles have size lower than 500 microns (0040-0043).  

In the alternative, it would have been prima facie obvious to formulate Cremer’s granules to contain phosphatidylserine in an amount of at least 5% by weight of phosphatidylserine because this is the preferred substance and the preferred range for this substance disclosed by Cremer (0026).  Claims 1 and 2 are considered, in the alternative, prima facie obvious because the range for the preferred phospholipid, phosphatidylserine, disclosed by Cremer overlaps with the range recited in the instant claims.  See MPEP 2144.05.  
With regard to the functional language recited in the instant claims requiring the phosphatidylserine powder to disperse more homogeneously and demonstrate reduced sedimentation when mixed with water or in a liquid nutritional, nutraceutical, or pharmaceutical composition or function or medical food compared to a PS preparation in which more than 20% of the PS preparation has a particle size of above 500 microns, this is considered to be an inherent property of the powder disclosed by Cremer as the particle size of Cremer’s powder falls below the range required by the claims.  Moreover, Cremer solves the problem of improving dispersibility of phospholipid, and particularly phosphatidylserine, powders in aqueous solutions (0010-0017).  
With regard to instant claims 1 and 2, the phosphatidylserine granules disclosed by Cremer are suitable for food products and are therefore considered suitable for improving sport performance or skin health in a subject.  

Claims 9, 11, 13, and 25 are rejected under 35 U.S.C. 103 as obvious over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8, 10, 24, and 26 above and as described below.

The relevant disclosure of Cremer is set forth above, where the limitations of claims 1, 2, 8, 10, 24, and 26 have been addressed.
With regard to claims 9, 11, 13, and 25, Cremer does not disclose an example composition wherein the phosphatidylserine granules (i.e. powder) are incorporated into a nutritional, nutraceutical or pharmaceutical composition or functional or medical food; however, it would have been obvious to do so as this is the intent of the invention (see abstract).  

Claims 4 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8-11, 13, and 24-26 above, and further in view of De Ferra et al (US 6,492,146; issue date: 12/10/2002; cited in the IDS filed on 06/26/2018).

The relevant disclosure of Cremer is set forth above.  Cremer is silent with respect to the source of the phosphatidylserine.
De Ferra discloses that phosphatidylserine may be synthesized via a process comprising the reaction of phosphatides, such as phosphatidylcholine and phosphatidylethanolamine, with serine, wherein said reaction is carried out in an aqueous dispersion (i.e. a monophasic system) of said phosphatides in the presence of a phospholipase D (PLD) and of calcium salts.
prima facie obvious to use phosphatidylserine generated by De Ferra’s method because one of ordinary skill in the art would have recognized this as a suitable source of phosphatidylserine.  Please refer to MPEP 2144.07.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) and De Ferra et al (US 6,492,146; issue date: 12/10/2002; cited in the IDS filed on 06/26/2018), as applied to claims 1, 2, 4, 8-11, 13, 21, and 24-26 above, and further in view of Hruschka et al (US 2003/0054084; publication date: 03/20/2003).

The relevant disclosures of Cremer and De Ferra are set forth above.  Neither reference discloses purifying the phosphatidylserine using an organic solvent.  
Hruschka disclose that lecithin (a phospholipid mixture that may contain phosphatidylserine; see para 0002 and 0004) may be washed using low alcohol followed by concentrated alcohol (para 0028).  
It would have been prima facie obvious to wash (i.e. purify) the phosphatidylserine for use in Cremer’s phosphatidylserine granules.  One of ordinary skill in the art would have been motivated to do so in order to improve the purity of the desired active agent (i.e. the phosphatidylserine).  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require following well known purification techniques such as those disclosed by Hruschka. 

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8-11, 13, and 24-26 above, and further in view of De Ferra et al. (US 5,700,668; issue date: 12/23/1997; cited in the IDS filed on 06/26/2018).


De Ferra discloses that phosphatidylserine may be synthesized by reacting serine with natural phosphatides, such as soybean or egg lecithin, or with synthetic phosphatides, in the presence of a phospholipase D, having transphosphatidylating activity, in an aqueous/organic diphasic system (i.e. a biphasic reaction, abstract).
It would have been prima facie obvious to use phosphatidylserine generated by De Ferra’s method because one of ordinary skill in the art would have recognized this as a suitable source of phosphatidylserine.  Please refer to MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.

On page 8, Applicant argues that the composition of Leci PS 20P is reported in the datasheet (which was downloaded on April 30, 2018).  Applicant argues that as can be seen from the datasheet, Leci PS 20P contains 20% phosphatidylserine (100 mg in 500 mg Leci-PS), not 100% as suggested by the examiner.  Applicant argues that Cremer’s example thus contains about 4% phosphatidylserine.  
The examiner notes that the datasheet attached to the arguments has not been properly made of record in an IDS.  
This argument is not persuasive because the data sheet does not appear to be describing the product “LECI-PS” but rather is describing a dietary supplement capsule 
“This natural phospholipid complex derived from lecithin.  Each softgel contains 100 mg of phosphatidylserine in combination with other naturally occurring phospholipids.  This product contains LECI-PS®, a product from Lucas Meyer” (empahsis added).  Thus, Applicant’s arguments traversing the anticipation conclusion are not persuasive because the evidence submitted fails to establish that LECI-PS contains 20% phsophatidylserine.   
The examiner also notes that the prior art disclosure cited in the rejection, Cremer, uses a product “Leci-PS” obtained from Degussa, not Alyx Biologicals or Lucas Meyer, therefore the datasheet attached to the end of the arguments fails to establish the contents of the Leci-PS used by Cremer for this reason as well.  

Although the anticipation conclusion has been maintained in view of the preponderance of the evidence, the examiner also notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.  As noted in the rejection supra, the claims are, in the alternative, considered obvious because Cremer discloses a range in phosphatidylserine that overlaps with the range recited in the instant claims.  See MPEP 2144.05.  Applicant has not traversed the examiner’s obviousness conclusion.  

.  
In response to applicant's argument that Cremer does not disclose the claimed phosphatidylserine powder composition for one or both of improving sport performance in a subject and promoting skin health in a subject, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
  
Conclusion
No claims are allowed.
                                                                                                                                                                                           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617